Citation Nr: 0431819	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-07 611	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.  

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for generalized 
degenerative joint disease.

5.  Entitlement to service connection for cervical spine 
disability.  

6.  Entitlement to service connection for psychiatric 
disability as secondary to back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1975 
to June 1977; he also had service in the United States Naval 
Reserves.  This case comes before the Board of Veterans 
Appeals (the Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Huntington, West Virginia 
(RO).  The veteran testified at a personal hearing before the 
Board at the RO in September 2004.  

Although the issues of entitlement to service connection for 
pneumonia, bronchitis, degenerative disc disease of the 
lumbar spine, generalized degenerative joint disease, and 
cervical spine disability were originally denied in an 
unappealed rating decision in March 1999 because they were 
not considered well grounded, the RO sent the veteran a 
letter in September 2002 telling him that, because of the 
changes to the adjudication process required by the Veterans 
Claims Assistance Act of 2000, VA was reviewing certain 
claims previously denied as not well grounded, including the 
veteran's claims.  The veteran's claims for service 
connection for pneumonia, bronchitis, degenerative disc 
disease of the lumbar spine, generalized degenerative joint 
disease, and cervical spine disability were each subsequently 
considered and denied on a de novo basis, meaning as a 
"new" claim.  Consequently, the Board will also consider 
the claims de novo.




FINDINGS OF FACT

1.  In September 2004, prior to the promulgation of a 
decision in this appeal, the veteran withdrew his appeal as 
to the issue of entitlement to service connection for 
residuals of pneumonia.  

2.  In September 2004, prior to the promulgation of a 
decision in this appeal, the veteran withdrew his appeal as 
to the issue of entitlement to service connection for 
bronchitis.  

3.  The veteran does not have degenerative disc disease of 
the lumbar spine that is related to military service.

4.  The veteran does not have generalized degenerative joint 
disease that is related to military service.

5.  The veteran does not have a cervical spine disorder that 
is related to military service.

6.  The veteran does not have a psychiatric disability that 
is related to military service, or to a service-connected 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement service connection 
for residuals of pneumonia have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2004).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement service connection 
for bronchitis have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2004).

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active military duty nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Generalized degenerative joint disease was not incurred 
in or aggravated by active military duty nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  A cervical spine disability was not incurred in or 
aggravated by active military duty nor may arthritis of the 
cervical spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

6.  A psychiatric disability was not incurred in or 
aggravated by active military duty, nor is it proximately due 
to or the result of a service-connected disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating decision dated in September 2002, the issues of 
entitlement to service connection for residuals of pneumonia 
and for bronchitis were denied.  An appeal was perfected in 
March 2003 as to these issues.  However, the veteran 
testified at his September 2004 personal hearing before the 
Board that he wished to withdraw his appeal as to the issues 
of entitlement to service connection for residuals of 
pneumonia and for bronchitis.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to the issues of entitlement to service 
connection for residuals of pneumonia and for bronchitis, the 
Board notes that prior to the promulgation of a decision by 
the Board, the veteran indicated that he wished to withdraw 
his appeal on each issue.  As a result, no allegation of 
error of fact or law remains before the Board for 
consideration with regard to either issue.  As such, the 
Board finds that the veteran has withdrawn his claims on 
these issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issues of 
entitlement to service connection for residuals of pneumonia 
and for bronchitis, and they are dismissed.

Veterans Claims Assistance Act of 2000 Considerations

With respect to the remaining claims, the Board has given 
consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The RO sent the veteran letters in August 2001 and September 
2002, with copies to his representative, in which he was 
informed of the requirements needed to establish service 
connection for the disabilities at issue.  In accordance with 
the requirements of the VCAA, the letters informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additional private medical evidence was received 
from the veteran after the August 2001 letter.  Service 
medical records were also recently added to the claims file.  
Although the veteran noted in his September 2004 hearing that 
he had recently received back treatment from a private health 
provider, the Board finds that it is unnecessary to obtain 
this evidence because there is recent evidence on file on the 
veteran's spine condition and because the veteran did not 
indicate that this recent treatment included a nexus opinion 
on whether the veteran's current musculoskeletal disabilities 
are due to service.  Based on this record, the Board finds 
that VA's duty to notify has been satisfied.  

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although the medical evidence 
on file does not include a nexus opinion on whether the 
veteran's current musculoskeletal or psychiatric disabilities 
are due to service or to a service-connected disorder, none 
is required in this case.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met, as will be discussed below, a VA examination 
is not necessary with regard to the issues decided herein. 

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his September 2004 hearing before the Board.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Additionally, pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  

Service Connection for Musculoskeletal Disabilities

Factual Background

The veteran's service medical records reveal that he was 
hospitalized in June and July 1976 for a hydrocele.  He also 
complained of difficulties with recurrent back stiffness.  It 
was noted that he had mild to moderate thoracic scoliosis.  
Physical examination during hospitalization was unremarkable.  
The veteran's spine was normal on discharge physical 
examination in June 1977.  

The veteran complained in July 1978 of stomach problems and 
joint stiffness; however, the physical examination did not 
show any swelling of the joints.  The veteran reported on an 
August 1978 medical history report that he did not know if he 
had arthritis, rheumatism, or bursitis; he indicated that he 
did not have recurrent back pain.  It was noted in August 
1979 that the veteran had been examined and found physically 
fit for release from active duty for training.

Post-service private treatment records begin in December 
1983, at which time the veteran complained of an 
approximately eight-year history of stiff joints, including 
backache and a stiff neck.  He complained in February 1986 of 
joint problems.  Acute back strain was diagnosed on VA 
treatment records in August 1992.  Degenerative disc disease 
of the cervical and lumbar spine was shown on VA x-rays in 
June 1998.  August 2001 computer tomography scans and May 
2002 magnetic resonance imaging of the cervical and lumbar 
spine showed degenerative changes of the neck and low back.  

The veteran testified at his September 2004 personal hearing 
before the Board that he has had back and neck problems since 
1976, when he was serving on active duty.

Analysis

The veteran contends that his current neck and back problems 
began during active duty and should be service connected. 

Despite the veteran's complaint in service of recurrent back 
stiffness, his service medical records do not reveal any 
medical evidence of neck or low back disability, including 
arthritis.  In fact, physical examination during 
hospitalization in 1976 was unremarkable and his spine was 
normal on discharge physical examination in June 1977.  
Additionally, there was no joint swelling in July 1978, and 
the veteran was found physically fit for release from active 
duty for training in August 1979.

In this case, there is medical evidence of degenerative 
disease of the neck and low back beginning in 1998, which is 
more than ten years after discharge from active duty.  There 
is a lack of medical evidence of a nexus between the 
veteran's current joint disability, including of the neck and 
low back, and service.  

Despite the recent hearing testimony and the written 
contentions on file by the veteran in support of his claims, 
it is now well established that lay statements cannot be used 
to establish a nexus between a current disability and 
service.  Although a lay statement can establish an event 
occurred in service, a layperson without medical training, 
such as the veteran, is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities, 
such as the disabilities at issue in this case.  See Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

Although there is current medical evidence of neck and low 
back disability, there is no medical evidence of disability 
in service or within a year of discharge and no medical 
evidence of a causal connection between the veteran's current 
neck and/or low back disability and service.  Since all of 
the elements necessary to warrant service connection have not 
been shown, service connection is not warranted for 
degenerative disc disease of the lumbar spine, generalized 
degenerative joint disease, and cervical spine disability.  

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Psychiatric Disability

Factual Background

There were no psychiatric complaints or findings during 
active duty, including on discharge examination in June 1977.  

When seen for stomach cramps in July 1978, the veteran noted 
an approximately one-year history of nervousness.  He 
mentioned that his mother had a possible serious illness.  
The impression was situational reaction, and he was to be 
given Valium.  The veteran indicated on his August 1978 
medical history report that he did not have, and had not had, 
depression, excessive worry, or nervous trouble of any sort.  

According to a July 2001 statement from a social worker with 
the Vet Center, the veteran was being treated for a mood 
disorder related to his back injury.

VA treatment records from August 2001 to March 2002 reveal 
that the veteran had a mood disorder secondary to his chronic 
back and neck pain.  Other treatment records on file do not 
refer to any psychiatric disability.

The veteran testified at his September 2004 personal hearing 
before the Board that he has depression as a result of his 
back and neck problems.

Analysis

The veteran contends that he has a psychiatric disability 
secondary to his neck and back problems.  Initially, the 
Board would point out that although service connection is 
warranted for a disability that is causally related to a 
service-connected disease or injury, the veteran is not 
service connected for his neck and back disabilities.  See 
38 C.F.R. § 3.310.  Consequently, to warrant entitlement to 
service connection for a psychiatric disability, the three 
elements of Hickson must be shown.  See 12 Vet. App. at 253.

In this case, there is recent medical evidence that the 
veteran has a mood disorder.  There is no medical evidence, 
however, of a psychiatric disability in service, including on 
discharge examination in June 1977.  Despite complaints in 
July 1978 of a one-year history of nervousness, the 
impression was situational reaction.  Moreover, the veteran 
did not note any psychiatric disability on his August 1978 
medical history report.  There is also no medical evidence on 
file of a nexus between the veteran's current mood disorder 
and service.  

Although there is current medical evidence of a mood 
disorder, there is no medical evidence of psychiatric 
disability in service and no medical evidence of a causal 
connection between the veteran's current mood disorder and 
service.  Since all of the elements necessary to warrant 
service connection have not been shown, service connection is 
not warranted for psychiatric disability.  

In reaching this conclusion, the Board finds that because the 
preponderance of the evidence is against the veteran's claim 
for service connection for a psychiatric disability, the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for residuals 
of pneumonia is dismissed.  

The claim of entitlement to service connection for bronchitis 
is dismissed.  

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.  


Entitlement to service connection for generalized 
degenerative joint disease is denied.  

Entitlement to service connection for cervical spine 
disability is denied.  

Entitlement to service connection for a psychiatric 
disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



